It appears that this is a motion on behalf of the State of Kentucky to recover taxes collected, or supposed to be collected, under the revenue law" of Virginia prior to the separation. And it is made a question whether the debt which (if it exists) is due to the State of Virginia, can be recovered by this state.
On this question it is not necessary to decide, there being no bond or copy of a bond exhibited to show that the appellee was bound or authorized to collect the taxes which the motion was made to recover, and therefore the claim in this respect is not supported.
Wherefore, it is considered by the court, that the judgment aforesaid be affirmed, which is ordered to be certified to the said court.